Exhibit 99.1 [THE FIRST OF LONG ISLAND CORPORATION LETTERHEAD] July 28, 2011 For More Information Contact: Mark D. Curtis, Senior Vice President and Treasurer (516) 671-4900, Ext. 556 PRESS RELEASE IMMEDIATE THE FIRST OF LONG ISLAND CORPORATION ANNOUNCES NET INCOME FOR THE SIX MONTHS AND QUARTER ENDED JUNE 30, 2011 Glen Head, New York, July 28, 2011 (GLOBE NEWSWIRE) – The First of Long Island Corporation (Nasdaq: FLIC) reported net income of $9.4 million, or $1.07 per share, for the first six months of 2011 versus $9.6 million, or $1.31 per share, for the same period last year.Securities gains were $122,000 for the current six-month period versus $1.7 million for the same period last year.Excluding these gains from each period, net income is up $783,000, or 9.1%.From an earnings per share perspective, the current six-month period includes the dilutive effect of the sale of $1.4 million shares of common stock in July 2010. In addition to the decrease in securities gains, an increase in the provision for loan losses of $285,000 and an increase in occupancy and equipment expense of $392,000 are the most significant reasons for the decrease in net income for the current six-month period versus the same period last year.Substantially offsetting the negative earnings impact of these items was an increase in net interest income of $1.2 million and a reduction in income tax expense of $738,000. In addition to a decrease in income before income taxes, a significant reason for the decrease in income tax expense was an increase in income on tax-exempt municipal securities of $1.0 million, or 21.9%. Net interest income increased for a variety of reasons including an overall increase in total average interest-earning assets of $124.9 million, or 8.0%.In addition, the mix of the Bank’s interest-earning assets improved in that runoff from lower yielding taxable securities was used to fund growth in higher yielding asset categories, namely loans and tax-exempt securities.The remainder of the growth in loans and tax-exempt securities was largely funded by increases in checking deposits and capital, both desirable funding sources because neither has an associated interest cost.The benefit derived from the growth, change in mix, and utilization of noninterest-bearing funding sources outweighed the negative impact of market driven declines in yield on both the Bank’s securities and loan portfolios.The Bank’s net interest income also benefitted from management’s successful efforts to decrease the overall cost of interest-bearing liabilities, despite measures taken to mitigate the negative impact that future increases in interest rates could have on the Bank’s earnings.These measures, which included extending deposit liabilities through the promotion of five-year time deposits and additional long-term borrowings, resulted in paying more for funding today in exchange for possibly reducing the potential negative impact that future increases in interest rates could have on the Bank’s earnings. Occupancy and equipment expense increased when comparing the six-month periods largely due to branch expansion.Since the beginning of 2010, the Bank opened five new branches and is scheduled to open a sixth new branch in the next few weeks.Despite the cost of personnel needed to staff the new branches and the impact of normal annual salary increases, salaries for the first six months of 2011 were slightly lower than the same period last year and employee benefit expense declined by $162,000, or 5.9%.The decrease in salaries was achieved by partially staffing the new branches with experienced personnel from existing branches and through staff reductions due to attrition. As a result of these efficiency measures, the number of full-time-equivalent employees remained relatively flat over the last year and the average cost per employee declined slightly.Management believes that these efficiency measures were executed without compromising internal controls or service quality.A significant portion of the decrease in employee benefit expense is attributable to a decrease in retirement plan expense.Contributing to the decline in retirement plan expense were pension plan design changes effective February 28, 2011. The Bank’s allowance for loan losses to gross loans (“reserve coverage ratio”) was 1.55% at the beginning and end of the current six-month period compared to 1.25% and 1.38%, respectively, at the beginning and end of the comparable period last year.The $1.9 million provision for loan losses for the first half of this year is primarily attributable to loan growth and the impact of a $1.3 million chargeoff on one loan transferred to the held for sale category.The $1.6 million provision for the first half of last year was also attributable to loan growth and, additionally, the 13 basis point increase in the reserve coverage ratio resulting from management’s assessment of national and local economic conditions.The credit quality of the Bank’s loan portfolio remains excellent as evidenced by, among other things, a low level of delinquent loans.Total delinquent loans amounted to $3.0 million at June 30, 2011, comprised of loans past due 30 to 89 days of $2.0 million and nonaccrual loans of $1.0 million.In addition, although troubled debt restructurings increased by $1.8 million during the current six-month period, they remain low at $4.4 million and most of these loans are performing in accordance with their modified terms.The credit quality of the Bank’s securities portfolio also remains excellent.The Bank’s mortgage securities are backed by mortgages underwritten on conventional terms, and almost all of these securities are full faith and credit obligations of the U.S. government.The remainder of the Bank’s securities portfolio consists principally of municipal securities rated AA or better by major rating agencies. 2 The Bank’s Tier 1 leverage, Tier 1 risk-based and total risk-based capital ratios were 9.27%, 20.44% and 21.70%, respectively, at June 30, 2011.The strength of the Corporation’s balance sheet, from both a capital and asset quality perspective, positions the Bank for continued growth in a measured and disciplined fashion.Key strategic initiatives with respect to the Bank’s earnings prospects will continue to include loan growth and expansion of the Bank’s branch distribution system both on Long Island and in New York City.Thus far in 2011, the Bank opened a full service branch in Point Lookout, Long Island and is scheduled to open a full service branch in Massapequa, Long Island within the next few weeks. BALANCE SHEET INFORMATION 6/30/11 12/31/10 (in thousands) Total Assets $ $ Loans: Commercial and industrial Secured by real estate: Commercial mortgages Residential mortgages Home equity Consumer Net deferred loan origination costs Allowance for loan losses ) ) Investment Securities: U.S. government agencies State and municipals Pass-through mortgage securities Collateralized mortgage obligations Deposits: Checking Savings, NOW and money market Time, $100,000 and over Time, other Borrowed Funds Stockholders' Equity Share and Per Share Data: Common Shares Outstanding at Period End Book Value Per Share $ 19.89 $ 17.99 Tangible Book Value Per Share $ 19.86 $ 17.97 3 INCOME STATEMENT INFORMATION Six Months Ended Three Months Ended 6/30/11 6/30/10 6/30/11 6/30/10 (dollars in thousands, except per share data) Net Interest Income $ Provision for Loan Losses Net Interest Income after Loan Loss Provision Gains on Sales of Securities - Other Noninterest Income Noninterest Expense Income Before Income Taxes Income Tax Expense Net Income $ Share and Per Share Data: Weighted Average Common & Common Equivalent Shares Basic EPS $ 1.08 $ 1.33 $ .53 $ .69 Diluted EPS $ 1.07 $ 1.31 $ .53 $ .68 Cash Dividends Declared $ .44 $ .40 $ .22 $ .20 Dividend Payout Ratio % Financial Ratios: ROA % ROE % Net Interest Margin % ASSET QUALITY INFORMATION 6/30/11 12/31/10 (dollars in thousands) Loans held for sale $ $ Delinquent and nonaccrual loans*: Past due 30 through 89 days $ $ Past due 90 days or more and still accruing - - Nonaccrual $ $ Troubled debt restructurings: Not included in delinquent and nonaccrual loans $ $ Included in delinquent and nonaccrual loans $ $ Other real estate owned $
